Citation Nr: 0413875	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-21 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a laceration of the right index finger.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from December 1958 to 
September 1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 RO decision, which granted service 
connection and assigned an initial 10 percent rating for 
bilateral hearing loss, and which granted service connection 
and assigned an initial noncompensable rating for residuals 
of a laceration of the right index finger.  The veteran 
appealed for higher ratings.  In a June 2003 decision, the RO 
granted a 10 percent rating for the service-connected 
residuals of a laceration of the right index finger; however, 
the veteran continued his appeal for a higher rating.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of entitlement to a higher rating for residuals of 
a right index finger laceration is being remanded to the RO 
via the Appeals Management Center, in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required on the veteran's part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.  

2.  Bilateral hearing loss is manifested by auditory acuity 
level XI in the right ear and auditory acuity level I in the 
left ear.  




CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction (RO).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  The Court also discussed four notice 
elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide; 
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the rating assignment 
following the grant of service connection for bilateral 
hearing loss, and as such, represents a "downstream" issue 
as referenced in VAOPGCPREC 8-2003 (December 22, 2003), 
summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a 
precedent opinion of VA's General Counsel that is binding on 
the Board (see 38 U.S.C.A. 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2003)).  The opinion states that if, in response to 
notice of its decision on a claim for which VA has already 
given the 38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  With regard to the instant case, the Board 
finds that adequate 38 U.S.C. § 5103(a) notice was provided 
as to the original claim for service connection for bilateral 
hearing loss, and as such, the earlier effective date issue 
on appeal falls within the exception for the applicability of 
38 U.S.C.A. § 5103(a).  

In any case, whether or not VCAA notice in this case is 
deemed in strict compliance with the express requirements of 
the law as found by the Court in Pelegrini, the Board finds 
that any defect with respect to the VCAA notice requirements 
in this case was harmless error for the reasons specified 
below.  Notice was sent prior to the transfer and 
certification of the veteran's appeal to the Board in August 
2003, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as is further discussed herein below.  

In particular, the Board notes that the RO informed the 
veteran of the information and evidence needed to 
substantiate his higher rating claim, in the March 2003 
rating decision and in the statement of the case issued to 
him in June 2003.  See 38 U.S.C.A. §§ 5102, 5103.  The RO 
moreover informed the veteran of the reasons for which his 
claim had been denied and the evidence it had considered in 
denying that claim.  

As to the evidence that was required to substantiate the 
claim for a higher rating for bilateral hearing loss, the RO 
stated in its rating decision and statement of the case that 
evidence of more severe hearing impairment is needed.  While 
the RO did not specifically inform the veteran of the 
evidence VA would seek to provide and evidence the veteran 
was expected to provide in regard to his higher rating claim, 
the RO made clear in its rating decision and statement of the 
case that evaluations for hearing loss are based on objective 
testing that had already been accomplished by VA in January 
2003.  Unless additional evidence of more severe hearing 
impairment came to light, the assignment of a 10 percent 
rating would stand.  In a response to the statement of the 
case received in July 2003, the veteran cited to both the 
private medical evidence of record and the audiologic testing 
results in support of his claim for a higher rating.  He 
neither claimed that the results were invalid nor indicated 
that his hearing had worsened since the VA examination so as 
to raise the question of whether additional information or 
evidence such as another VA examination was needed.  In 
short, the veteran has for all intents and purposes, if not 
explicitly, been notified of the information or evidence 
necessary to substantiate his claim and the parties 
responsible for obtaining that evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, VA 
has satisfied its obligation to notify.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In that regard, the Board 
notes that the veteran does not allege, nor does the record 
reflect, that there exists outstanding evidence relevant to 
the issue on appeal.  The veteran maintains that a higher 
rating for bilateral hearing loss is warranted.  He was 
afforded the opportunity to testify at a personal hearing, 
but he declined.  In his April 2003 notice of disagreement, 
the veteran cited to private medical evidence in support of 
his claim for a higher rating; this evidence has been 
obtained and is part of the record on appeal.  The veteran 
has not identified any additionally available evidence for 
consideration in his appeal.  And, as noted, the veteran has 
been afforded an appropriate VA examination specific to the 
rating question on appeal.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claim for a Higher Rating for Bilateral 
Hearing Loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

In accordance with 38 C.F.R. §§ 4.1, 4.2, (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  38 
C.F.R. § 4.86, exceptional patterns of hearing impairment, 
provides that when puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test. 38 C.F.R.§ 4.85(a).  

The veteran's service-connected bilateral hearing loss is 
currently rated as 10 percent disabling as of August 29, 
2001, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  He 
contends that a higher rating is warranted, especially 
considering that he has profound hearing loss in the right 
ear.  

The record shows that the veteran underwent a VA examination 
in January 2003.  An audiometric examination revealed the 
following pure tone thresholds, in decibels, at 1000, 2000, 
3000, and 4000 Hertz:  105, 105, 105, and 105, for an average 
of 105 in the right ear; and 45, 50, 45, and 60, for an 
average of 50 in the left ear.  Speech recognition could not 
be tested in the right ear, but was 92 percent in the left.  
The diagnoses were no measurable hearing in the right ear and 
a moderate to severe mixed loss with excellent word 
recognition in the left ear.  The VA audiometric findings 
reflect level XI auditory acuity in the right ear and level I 
auditory acuity in the left ear.  See 38 C.F.R. § 4.85, 
Tables VI, VIA.  These numeric designations in combination 
correspond to a 10 percent rating.  See 38 C.F.R. § 4.85, 
Table VII, Code 6100.  The Board emphasizes that the 
objective medical measure of the veteran's hearing acuity 
includes recognition of his profound right ear hearing and 
that Table VIA has been applied to ensure that the highest 
possible rating has been considered.

Of record are private medical reports from Rockford Health 
System, dating back to 1966.  The pertinent records show that 
the veteran underwent audiologic testing in 1995 and 1999.  
In reviewing those test results, A. Molloy, M.A., noted in an 
August 2001 statement that the testing in 1995 revealed 
profound sensorineural hearing loss for the right ear and a 
moderate mixed hearing loss for the left ear and that the 
results in 1999 showed no significant change in hearing 
sensitivity.  Other medical records indicate that the veteran 
wears bilateral hearing aids.  None of the competent medical 
evidence of record suggests an objective discrepancy or more 
severe hearing loss than that shown by the VA examination 
report.

In the instant case, the application of the rating schedule 
to the test results clearly demonstrates that the veteran's 
bilateral hearing loss was warrants no more than a 10 percent 
rating.  The Board notes that this is an initial rating case, 
and consideration has been given to "staged ratings" for 
the condition over the period of time since service 
connection became effective.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board concludes 
that the evidence shows that the veteran's bilateral hearing 
loss is appropriately rated as 10 percent disabling from the 
effective date of service connection in August 2001.  In 
arriving at the determination herein, the Board has 
considered all the evidence, to include the service medical 
records and the records of post-service medical treatment to 
date consistent with the Court's decision in Fenderson.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2003), whether or not the veteran raised them.  For 
example, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) is not warranted.  While the Board does not have 
the authority to assign an extraschedular rating in the first 
instance, there is, in any case, no basis for the Board to 
refer the case to designated VA officials for consideration 
of an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 
337 (1996).  There is no objective evidence, or statement 
from the veteran, to the effect that his hearing loss 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Therefore, the degree 
to which the veteran's hearing loss impairs him industrially 
has been adequately contemplated in the percentage schedular 
evaluation assigned for that disability (see 38 C.F.R. §§ 
3.321(a), 4.1), and referral of the case for consideration of 
an extraschedular evaluation is not warranted.  In short, the 
Board finds no basis upon which to assign a higher disability 
evaluation.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against entitlement to a rating in excess of the 
10 percent evaluation discussed herein above, that doctrine 
is not applicable and does not operate to assign any higher 
ratings.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for the service-connected 
bilateral hearing loss is denied.  


REMAND

The veteran's right index finger is currently evaluated as 10 
percent disabling for limited motion under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5229.  Contentions 
referable to a right index finger scar were made subsequent 
to the last VA examination, and the RO does not appear to 
have considered the scar in its evaluation of the right index 
finger.  Additionally, the Board notes that on the January 
2003 examination the veteran's complaints included cold 
intolerance and weakness.  A review of the service medical 
records indicates that in regard to the right index finger 
injury, there was a deep laceration of "the radial 
neurovascular bundle and the radial slip and dorsal slip with 
the extensor mechanism and extending into the proximal 
interphalangeal joint."  Thus, it appears that consideration 
of the criteria for any current neurological sequelae, under 
the provisions of 38 C.F.R. § 4.124a, are also in order.    

Based on these facts, remand is warranted to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain a contemporary medical opinion as to the extent 
and severity of current manifestations residual to a right 
index finger laceration.  Prior to the examination, the RO 
should obtain any additional pertinent treatment records 
indicated by the veteran.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for right index finger complaints.  
After receiving this information and any 
necessary releases, the RO should take all 
appropriate steps to obtain copies of 
identified records for association with 
the claims file.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
in order to determine the current nature 
and severity of all orthopedic, 
neurologic and/or scar manifestations 
residual to his service-connected right 
index finger laceration.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be accomplished.  All 
clinical findings should be reported in 
detail in the examination report, and a 
complete rationale for all opinions 
expressed should be provided.  

a)  The examiner should identify the 
location, size and appearance of any 
scarring on the right index finger, to 
include commenting on whether such is 
deep, caused limited motion, associated 
with underlying soft tissue damage, 
associated with frequent loss of covering 
of skin over the scar, or, whether such 
are tender or painful on palpation.  The 
examiner should otherwise comment on any 
limitation of function residual to 
scarring.  

b)  The examiner should identify any 
current neurological symptoms 
attributable to the in-service finger 
laceration, and characterize such, to the 
extent possible, in terms of mild, 
moderate, or severe disability.  

c)  The examiner should report active and 
passive ranges of motion and include 
comment as to the presence and degree or 
absence of any objective evidence of 
pain, as well as the presence and degree 
or absence of incoordination, weakness, 
fatigue, atrophy or skin changes.  The 
examiner should comment as to the 
presence or absence of additional 
functional impairment on use or during 
flare-ups.  The examiner should comment 
as to the presence or absence of 
ankylosis.    

3.  The RO should then review the claims 
file and ensure that the completed 
examination report is responsive to the 
questions asked on remand and otherwise 
ensure that all notification and 
development action required by the VCAA 
and its implementing regulations, to 
include obtaining any additional 
examinations needed to fairly adjudicate 
the veteran's appeal, is fully complied 
with and satisfied.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to a 
higher rating for the service-connected 
residuals of a laceration of the right 
index finger, to include consideration of 
assigning separate evaluations for 
different manifestations of the 
disability.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
supplemental statement of the case and the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



